EXHIBIT 3.1.1 CERTIFICATE ACCOMPANYING AMENDED AND RESTATED ARTICLES OF INCORPORATION OF ALKANE, INC. Pursuant to the provisions of Section 607.1001, 607.1003 and 607.1007 of the Florida Business Corporation Act (the "Act"), the undersigned corporation, ALKANE, INC. (the "Corporation"), a Florida corporation, certifies the following: 1.The name of the Corporation is ALKANE, INC. 2.The Amended and Restated Articles of Incorporation amend and restate the Corporation's Articles of Incorporation in their entirety. 3.The Amended and Restated Articles of Incorporation were adopted by the written consent of all of the members of the Board of Directors of the Corporation effective January 25, 2010. 4.The Amended and Restated Articles of Incorporation were recommended by the Board of Directors of the Corporation and submitted to the shareholders of the Corporation for approval by written consent on January 25, 2010. The Amended and Restated Articles of Incorporation of the Corporation were approved by the shareholders of the Corporation, with the number of votes cast for the amendment being sufficient for approval in accordance with the applicable provisions of the Act. IN WITNESS WHEREOF, the President of the Corporation has signed this Certificate as of January 25, 2010. ALKANE, INC. By: /s/ Mathew Zuckerman Name:Mathew Zuckerman Title:President 1 AMENDED AND RESTATED ARTICLES OF INCORPORATION
